Citation Nr: 0705335	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-03 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine 
with history of herniated nucleus pulposus prior to June 22, 
2005.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
with history of herniated nucleus pulposus since June 22, 
2005.

3.  Entitlement to service connection for a dental 
disability, including teeth extractions.

4.  Entitlement to service connection for an acquired 
psychiatric disorder manifested by memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from February 1974 to 
September 2000 with an additional two years and ten months of 
prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that, in pertinent 
part, established service connection for degenerative disc 
disease of the lumbar spine with history of herniated nucleus 
pulposus and assigned a 10 percent disability rating and 
denied service connection for teeth extractions and memory 
loss.  

The appellant, in an August 2005 VA authorization form, 
seemed to have raised a claim for entitlement to service 
connection for residuals of destruction of his saliva glands, 
which has led to difficulty eating.  He asserted that 
radiation for his service-connected cancer of the neck 
destroyed his saliva glands.  Service dental records dated in 
August 1999 also note compromised saliva function.  Since 
this issue has not been developed by the RO, it is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the veteran had perfected an additional 
issue for appeal, namely entitlement to service connection 
for osteoarthritis of the wrists, knees, hips, elbows, and 
shoulders.  Service connection for arthralgia of the 
shoulders, elbows, forearms, wrists, knees, and hips was 
granted in a June 2006 rating decision.  As that decision 
represents a full grant of the benefit sought with regard to 
that issue, it will not be addressed further in this remand.

With regard to the claims remaining on appeal, further 
development is warranted as certain action requested in the 
2004 Board remand has not been performed in full.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

First, with regard to the claim for a disability manifested 
by memory loss, the 2004 Board remand requested a VA 
examination with a medical opinion as to the etiology of any 
diagnosed memory loss.  The subsequent 2006 mental disorders 
and Gulf War examinations both diagnosed memory loss due to, 
at least in part, generalized anxiety disorder.  The examiner 
who performed the 2006 mental disorders examination further 
stated that the veteran did not meet the diagnostic criteria 
for generalized anxiety disorder prior to his service in the 
Gulf War, "thush [sic] it is unlikely that the substance 
abuse hx [history] is responsible for the development of 
Generalized Anxiety Disorder."  However, the examiner did 
not provide the requested opinion as to the etiology of the 
generalized anxiety disorder.  For that reason, another 
medical opinion is necessary.

Second, with regard to the service-connected degenerative 
disc disease claim, the 2004 remand requested that a VA 
physician provide an opinion as to whether the veteran's 
service-connected degenerative disc disease of the lumbar 
spine with history of herniated nucleus pulposus was mild or 
moderate.  The subsequent VA examination report did not 
include the requested opinion, and the veteran's 
representative has requested another VA medical opinion to 
address this deficiency.

Third, with regard to the dental disability claim, the 2004 
remand requested that the RO provide the veteran with notice 
informing him of the regulations pertaining to service 
connection for compensable or noncompensable teeth 
extractions.  38 C.F.R. §§ 3.381, 17.161 (2006).  The veteran 
was not provided with this notice.  In addition, the remand 
requested the AMC/RO to adjudicate the inextricably 
intertwined issue of service connection for residuals of his 
in-service squamous cell carcinoma operation, to include his 
oral cavity diseases.  There is nothing in the record which 
indicates that this issue was adjudicated.  

Also, a remand is required because, in November 2006, within 
90 days of the September 2006 certification of transfer of 
the appellate record to the Board, the veteran submitted to 
the Board September 2006 VA treatment records which pertain 
to the low back claim, namely a report of electrodiagnostic 
testing.  He did not waive his right to have this evidence 
reviewed by the agency of local jurisdiction prior to review 
by the Board.  38 C.F.R. § 20.1304.   In addition, in 
November 2006 the Board received relevant records of oral 
treatment from Dr. Olive and Dr. Carroll dated from 1998 to 
2000.  Also, in June 2006, the AMC received dental records 
dated from 2001 to 2004 which were not addressed in the most 
recent (June 2006) supplemental statement of the case.  
38 C.F.R. § 19.37.

In November 2006 the veteran also submitted an authorization 
to release Dr. John B. Ballard's oral surgery records.  It 
does not appear that all of Dr. Ballard's treatment records 
are included in the claims folders.  

Finally, a VA dental examination should be provided in this 
case to ascertain the current nature and severity of any oral 
disease and its relationship to the veteran's service-
connected residuals of throat cancer, including any current 
disability resulting from the teeth extractions in service.  
38 C.F.R. § 4.150 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's dental 
treatment records from Dr. John Ballard 
dated from January 1999 to the present, 
using the authorization provided by the 
veteran. 

2.  Obtain a VA medical opinion (with 
examination only if deemed necessary by 
the physician) in order to provide an 
opinion as to the etiology of the 
veteran's generalized anxiety disorder.  
In particular, the examiner is requested 
to state whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the generalized anxiety 
disorder was initially manifested during 
active service; otherwise originated 
during active service; or is in any other 
way causally related to his period of 
active service.  A rationale should be 
provided for the requested opinion, and 
the physician should review the claims 
folders.

3.  Obtain a VA medical opinion (with 
examination only if deemed necessary by 
the physician) in order to provide an 
opinion as to whether the veteran's 
degenerative disc disease of the lumbar 
spine with history of herniated nucleus 
pulposus is mild or moderate.  A rationale 
should be provided for the requested 
opinion, and the physician should review 
the claims folders.

4.  Schedule the veteran for a VA 
examination in order to (1) identify all 
disabling residuals of his service-
connected throat cancer; and (2) provide 
an opinion as to the etiology any 
currently diagnosed oral disease or 
disability, to include any disability 
caused by the extraction of teeth in 
service.  The examiner should consider 
whether there are any residuals of the 
veteran's oral surgery and radiation in 
1999, to include any disability that meets 
the criteria outlined in 38 C.F.R. 
§ 4.150.  The examiner should also 
indicate whether the teeth extracted in 
service immediately prior to the 1999 
radiation treatment are replaceable.  A 
rationale should be provided for the 
requested opinions, and the examiner 
should review the claims folders.

5.  The RO should readjudicate the claims 
on appeal and should also adjudicate the 
issue of entitlement to service connection 
for residuals of the in-service squamous 
cell carcinoma operation, to include oral 
cavity disease.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
particularly 38 C.F.R. §§ 3.381, 4.150, 
and 17.161, since the issuance of the last 
SSOC.  The veteran and his representative 
should be given the opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


